NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL INGRAM EL,                              No. 19-16866

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01976-MCE-EFB

 v.
                                                MEMORANDUM*
JOE CRAIL; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Michael Ingram El appeals pro se from the district court’s judgment

dismissing his action alleging breach of contract. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Naffe v. Frey, 789



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1030, 1035 (9th Cir. 2015). We affirm.

      The district court properly dismissed plaintiff’s action for lack of subject

matter jurisdiction because plaintiff failed to allege plausibly that his action arose

under a treaty of the United States, or diversity of citizenship. See 28 U.S.C.

§§ 1331, 1332(a); Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir.

2004) (jurisdictional dismissal is warranted where claims are “made solely for the

purpose of obtaining federal jurisdiction” (citation omitted)); Kanter v. Warner-

Lambert Co., 265 F.3d 853, 857-58 (9th Cir. 2001) (requirements for asserting

diversity under § 1332).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     19-16866